DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Note that the references listed in the specification, such as those in paragraph [00051], have not been considered unless applicant has individually listed these references on an IDS that 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “the locator output data is generated at least in part using an approximate origin location estimate calculated from the inverse trigonometric relationship between measured b-field vectors with gradient vectors” on lines 2-5 of the second to last paragraph lacks proper written description and introduces new matter.
1) Applicant recites that the locator output data is generated at least in part using an approximate origin location estimate calculated from the inverse trigonometric relationship, but 
2) Applicant recites that an inverse trigonometric relationship between the measured b-field vectors with gradient vectors, but applicant does not provide any explanation as to what 
3) Applicant recites that the locator output data is generated at least in part using an approximate origin location estimate, but the original disclosure does not state that the locator data is generate “at least in part” using the above estimate.  Instead, paragraph [0115] of the published application, explains that “In other embodiments, rather than a lookup table, an approximate origin location estimate S.sub.p may be calculated in step 404.  For example, S.sub.p may be calculated from the inverse trigonometric relationship between measured b-field vectors with gradient vectors.”  No other mechanism is disclosed to provide the locator output data when using the approximate original location estimate, and thus the phrase “at least in part” introduces new matter because applicant is adding to the original disclosure by including other means that the locator output data can be obtained, in combination with the approximate original location estimate.  
As to Claim 30,
The phrase “the locator output data is generated at least in part using a lookup table including approximate signal origin location data associated with the magnetic field dipole sonde” on lines 2-4 introduces new matter.  As explained in paragraph [0115] of the published 
As to Claims 2-34,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the locator output data is generated at least in part using an approximate origin location estimate calculated from the inverse trigonometric relationship between measured b-field vectors with gradient vectors” on lines 2-5 of the second to last paragraph is indefinite.   From the above phrase, it is unclear if the inverse trigonometric relationship is between measured b-field vectors and then gradient vectors are factored in, or if the inverse trigonometric relationship is a relationship between a plurality of b-field vectors and a plurality of gradient vectors  Because both are reasonable interpretations, the above phrase is indefinite.   For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the inverse trigonometric relationship is between b-field vectors and that gradient vectors are used in combination with this inverse relationship to obtain the approximate origin location estimate.
The phrase “wherein the magnetic field dipole sonde” on line 2 of the second to last paragraph is indefinite.  Applicant has added this phrase, but applicant does not recite any additional structure or function to the magnetic field dipole sonde, and, as recited, the relationship between this newly added phrase and the newly adding “and the locator output data” phrase starting on line 2 of the second to last paragraph is also unclear.  
The phrase “the inverse trigonometric relationship” on line 4 of the second to last paragraph is indefinite because such a relationship was not previously recited, and it is unclear what relationship applicant is referencing with this phrase.  
As to Claim 29,
Claim 29 contains the trademarks/trade names “Bluetooth” and “Wifi.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 
As to Claims 2-34,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-10, 13, 15, 17, and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Maier et al. (Maier) (US 2006/0178849).
As to Claim 1,
Olsson discloses a distance measuring system, comprising: a utility locator device (102) including one or more magnetic field antennas (106), (110), (112) (Paragraph [0103]), (Figure 25B), a processing element (processing elements of 102) programmed with instructions for processing received magnetic field signals to determine relative position of one or more magnetic field signal sources and the locator and provide the determined relative position as locator output data and/or store the determined relative position in a non-transitory memory of the locator (Paragraphs [0239], [0256]), (Figure 27); a positioning element for determining a location of the utility locator in three dimensional space and providing output data defining the determined location (Paragraphs [0099], [0241] / note GPS) and/or the GPS receivers of 
Olsson does not disclose the locator output data is generated at least in part using an approximate origin location estimate calculated from the inverse trigonometric relationship between measured b-field vectors with gradient vectors. 
Maier discloses the locator output data is generated at least in part using an approximate origin location estimate (location of the magnetic field B (218)) calculated from the inverse trigonometric relationship between measured b-field vectors (e.g. eigenvectors) with gradient vectors (Paragraph [0083] / note the local gradients are used), (Paragraphs [0085], [0090]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include the locator output data is generated at least in part using an approximate origin location estimate calculated from the inverse trigonometric relationship between measured b-field vectors with gradient vectors as taught by Maier in order to advantageously be able to detect a plurality of underground objects simultaneously without foreknowledge of their existence or characteristics (Paragraph [0014], and to advantageously be able to provide an estimate of the true location vector for a source magnetic field (Paragraphs [0088],[0090]).
As to Claim 2,
Olsson discloses the magnetic field sources include the magnetic field dipole sonde (Paragraph [0239]).
As to Claim 3,

As to Claim 4,
Olsson discloses wherein the magnetic field sources include a marker device (Paragraphs [0003], [0006]).
As to Claim 5,
Olsson discloses the rangefinder is a laser rangefinder (Paragraph [0088]).
As to Claim 6,
Olsson discloses wherein the rangefinder is an acoustic rangefinder (Paragraph [0208] / note sonic).
As to Claim 8,
Olsson discloses wherein the positioning element is a satellite positioning system receiver (Paragraph [0099] / note GPS).
As to Claim 9,
Olsson discloses wherein the satellite positioning system receiver comprises a real-time kinematic (RTK) system receiver including a reference station for providing real-time correction data (Paragraph [0227]).
As to Claim 10,
Olsson discloses the satellite positioning system receiver is a GPS system receiver (Paragraphs [0099],[0227]).
As to Claim 13,
Olsson discloses wherein the positioning element is a terrestrial positioning system receiver (Paragraph [0207] / note for example fixed dipole transmitters at fixed locations).

Olsson discloses wherein the positioning element comprises an inertial navigation sensor (Paragraph [0207]).
As to Claim 17,
Olsson discloses wherein the output AC current signal is a CW signal (Paragraph [0212] / note the 1Hz to 10Khz signal).
As to Claim 20,
Olsson discloses a reference axis of the magnetic field dipole sonde is axially oriented with respect to an aiming direction of the rangefinder (Paragraph [0239] / note any axis for the sondes can be selected such that it is axially oriented as claimed). 
As to Claim 21,
Olsson discloses wherein the positioning element is integrated with the utility locator device (Paragraph [0241]), (Figure 25B / note for example when attached, the rangefinder is attached to the locator the positioning element and locator are integrated).
As to Claim 22,
Olsson discloses wherein the positioning element is separate from the utility locator device (Figure 25C / note for example that when the rangefinder is not attached to the locator the positioning element is separate from the locator).
As to Claim 23,
Olsson discloses wherein the magnetic field dipole sonde is incorporated in the rangefinder element (Paragraph [0239] / note dipole coils).
As to Claim 24,

As to Claim 25,
Olsson discloses comprising a user input element (Figures 25A and 27 / note the control buttons, keyboard, and audio UI).
As to Claim 26,
Olsson discloses wherein the user input element includes a microphone and an audio recorder operatively coupled to an output of the microphone for recording audio data provided from a user (Paragraphs [0211], [0241],[0256] / note voice recognition and audio logging).
As to Claim 27,
Olsson discloses wherein the user input element includes pushbutton for inputting data from a user (Figures 25A and 27 / note the control buttons, keyboard).
As to Claim 28,
Olsson discloses a radio transceiver module for communicating data to one or more remote system devices (Paragraphs [0206],[0241]).
As to Claim 29,
Olsson discloses wherein the radio transceiver module is a Bluetooth or WiFi transceiver module (Paragraphs [0206],[0241]).
As to Claim 30,
Olsson discloses wherein the one or more magnetic field sources includes the magnetic field dipole sonde (Paragraph [0239]),  the locator output data is generated at least in part using a lookup table including approximate signal origin location data associated with the magnetic field 
As to Claim 31,
Olsson discloses wherein the one or more magnetic field sources includes the magnetic field dipole sonde (Paragraph [0239]), and the locator output data is generated at least in part using an approximate signal location estimate (Paragraphs [0206], [0207], [0212] / note the data determined from and therefore associated with the dipoles that is stored can reasonably be considered the approximate signal location estimate / also note Paragraph [0182]]).
As to Claim 32,
Olsson discloses wherein the one or more magnetic field sources include a buried utility and the magnetic field dipole sonde (Paragraphs [0003], [0006],[0212],[0227],[0239], and magnetic fields from the buried utility and the magnetic field dipole sonde are simultaneously processed to provide the locator output data, wherein the locator output data includes information associated with a relative position of the utility and information associated with a relative position of the sonde ((Paragraphs [0003], [0006], [0212],[0227],[0239] / note that it is a property of the system that the locator, when exposed to magnetic fields generated by both the utility and sonde, will simultaneously detect and thus process the detection of both elements).
(Note: Claim 1 recites two alternatives on lines 2-6, one that requires locator output data and another that does not (it requires the sorting of the determined relative position.  Although the prior art discloses the above claim feature, note that the prior art further discloses the claim feature when it meets the requirement that does not require the locate data because the above 
As to Claim 33,
Olsson discloses wherein the rangefinder element comprises an optical ground tracking element  (Paragraphs [0088], [0212]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Maier et al. (Maier) (US 2006/0178849) as applied to claim 1 and in further view of Olsson et al. (Olsson2) (US 8,203,343).
As to Claim 7,
Olsson in view of Maier does not disclose wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder.
Olsson2 discloses wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder and that it is known to use a laser or radar range finding system in the art (Column 14, Lines 36-39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Maier to include wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder as taught by Olsson2 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a rangefinder that allows for detection over a long range.
Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Maier et al. (Maier) (US 2006/0178849) as applied to claims 8 and 15 and in further view of Olsson et al. (Olsson3) (US 2015/0077120).
As to Claims 11, 12, 16,

Olsson3 discloses wherein the satellite positioning system receiver is a GLONASS system receiver, wherein the satellite positioning system receiver is a Galileo system receiver, wherein the positioning element includes one or more gyroscopic sensors and that it is known to use the above as alternatives to GPS (Paragraph [0112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Maier to include the satellite positioning system receiver is a GLONASS system receiver, wherein the satellite positioning system receiver is a Galileo system receiver, wherein the positioning element includes one or more gyroscopic sensors as taught by Olsson3 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a an effective positioning system that allows for effective positioning detection and allows a user to determine and utilize the least expensive positioning system that meets the requirements of the user device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Maier et al. (Maier) (US 2006/0178849) as applied to claim 1 and in further view of Olsson et al. (Olsson4) (US 2014/0312903).
As to Claim 14,
Olsson in view of Maier does not disclose wherein the positioning element is a cellular phone system receiver or transceiver.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Maier to include wherein the positioning element is a cellular phone system receiver or transceiver as taught by Olsson4 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a an effective positioning system that allows for effective positioning detection and allows a user to determine and utilize the least expensive positioning system that meets the requirements of the user device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Maier et al. (Maier) (US 2006/0178849) as applied to claim 1 and in further view of Olsson et al. (Olsson5) (US 2015/0123664).
As to Claim 18,
Olsson in view of Maier does not disclose wherein the output AC current signal is a data modulated signal.
Olsson5 discloses wherein the output AC current signal is a data modulated signal (Paragraph [0076]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Maier to include wherein the output AC current signal is a data modulated signal as taught by Olsson5 in order to advantageously be able to perform both locate operations and marker device operations simultaneously and combine and store the results for display, retransmission, downloading, and other post processing operations or related function (Paragraph [0076]).
19 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Maier et al. (Maier) (US 2006/0178849) as applied to claim 1 and in further view of Olsson et al. (Olsson6) (US 2016/0187522)).
As to Claim 19,
Olsson discloses wherein the one or more magnetic field antennas include an antenna array (106),(110),(112) and the locator processing element is configured to determine the relative position locator output data by processing outputs from the antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (Paragraphs [0103], [0256])
Olsson in view of Maier does not disclose the antenna array includes a dodecahedral antenna array and therefore does not disclose wherein the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors.
Olsson6 discloses the antenna array includes a dodecahedral antenna array and wherein the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (Paragraphs [0096]-[0097]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Maier to including using a dodecahedral antenna array as .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Maier et al. (Maier) (US 2006/0178849) as applied to claim 1 and in further view of Olsson et al. (Olsson7) (US 2014/0313321).
As to Claim 34,
Olsson in view of Maier does not disclose a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory.
Olsson7 discloses a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory (Paragraphs [0130], [0131],[0133] / note the images are stored and thus must be stored in non-transitory memory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Maier to include a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory as taught by Olsson7 in order to advantageously be able to visually record the position of the locator to later be able to ensure that the locator was in the correct position and to be able to determine tracking and motion information (Paragraph [0131]) that can be later used to correct for any error caused by movement and further improve the determined location of the locator.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-6, 8, 9, 13, 17-20, and 25-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 13, 17-20, and 25-34 of copending Application No. 16/241864 (‘864) in view of Olsson et al. (Olsson) (US 2012/0242341) and Maier et al. (Maier) (US 2006/0178849).
As to Claim 1,
‘864 discloses all of the claim features using the same claim language as seen in Claim 1, except that ‘864 does not disclose that the rangefinder is removable, and the locator output data is generated at least in part using an approximate origin location estimate calculated from the inverse trigonometric relationship between measured b-field vectors with gradient vectors.
Olsson discloses the rangefinder is removeable (Paragraph [0204]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘864 to include a removeable rangefinder in order to advantageously be able to use the rangefinder to be angled and used at angle and distance from the locator to allow for a more easy identification of the distance to objects, and to be able to easily replace the rangefinder with other rangefinders that add additional features or to more easily allow for the replacement of a damaged rangefinder.
Maier discloses the locator output data is generated at least in part using an approximate origin location estimate (location of the magnetic field B (218)) calculated from the inverse trigonometric relationship between measured b-field vectors (e.g. eigenvectors) with gradient vectors (Paragraph [0083] / note the local gradients are used), (Paragraphs [0085], [0090]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘864 in view of Olsson to include the locator output data is generated at least in part using an approximate origin location estimate calculated from the inverse trigonometric relationship between measured b-field vectors with gradient vectors as taught by Maier in order to advantageously be able to detect a plurality of underground objects simultaneously without foreknowledge of their existence or characteristics (Paragraph [0014], and to advantageously be able to provide an estimate of the true location vector for a source magnetic field (Paragraphs [0088],[0090]).
As to Claims 2, 3, 4, 5, 6, 8, 9, 13, 17-20, and 25-34,
‘864 discloses all of the above claim features using the same or similar claim language in claims 2-5, 8, 9, 13, 17-20, and 25-34.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858